AO 450 (SCD 04/2010) Judgment in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                              for the
                                                     District of South Carolina


     Joanne Butler,
                           Plaintiff
                                                                         Civil Action No.: 2: 19-cv-1757-MBS
                               v.

   City of Goose Creek, Goose Creek Police Department, Mayor
   Gregory Habib, Individually and in his official capacity,
   Chief Harvey Becker, Individually and in his official capacity
   as Chief of Goose Creek Police Department, Officer Dariusz
   Ambroziak, Individually and in his official capacity as an
   officer for Goose Creek Police Department, Berkeley County,
                            Defendants.
                                                  JUDGMENT IN A CIVIL ACTION

    The court has ordered that

    ■   other: The Court, having dismissed the 1983 claims, dismisses the complaint pursuant to § 1367(c).

    This action was

    ■ decided by the Honorable Margaret B. Seymour, Senior United States District Judge, ruling on a Motion
        to Dismiss.

    Date:     August 22, 2019                                             CLERK OF COURT         Robin L. Blume
                                                                               s/ V. Druce
                                                                            _________________________________
                                                                                  Signature of Clerk or Deputy Clerk
